Citation Nr: 0517851	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  04-00 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection of a low back condition.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel 


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).   

Procedural History

The veteran served on active duty from January 1982 until 
November 1989.  

In February 2001, the RO received the veteran's claim of 
entitlement to service connection for a low back disability, 
residuals of a hernia repair, residuals of an appendectomy 
and reflux esophagitis.  The August 2002 rating decision 
denied each of the veteran's claims.  The veteran disagreed 
only with the denial of service connection of a low back 
condition and initiated this appeal.  The appeal was 
perfected by the timely submission of the veteran's 
substantive appeal (VA Form 9) in December 2003.

In the veteran's December 2003 appeal he elected a video 
hearing before a Veterans Law Judge.  A hearing was scheduled 
for November 2004.  The veteran requested that this hearing 
be rescheduled due to the illness of his attorney.  A hearing 
was rescheduled for February 2005 and again the veteran 
requested that the hearing be rescheduled due to the illness 
of his attorney.  The hearing was rescheduled for May 2005.  
The veteran has informed the Board that his attorney passed 
away. The veteran has not elected new representation.  He 
proceeded without any representation at his May 2005 hearing 
which was chaired by the undersigned Veterans Law Judge 
(VLJ).  A copy of that transcript has become associated with 
the veteran's claims folder.  

For the reasons expressed immediately below, the Board has 
determined that a remand is in order.  The appeal is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.

DRO review request

The Board notes that in December 2003, after the veteran 
submitted his substantive appeal, the veteran submitted a 
statement indicating that he had previously elected the 
Decision Review Officer (DRO) appeals process.  However, a 
review of the record does not reflect the receipt of the 
veteran's request for DRO review until the December 2003 
correspondence.  Consequently, as the request was received 
after the time period for such election had elapsed as set 
out in the August 2003 letter from the RO to the veteran, the 
veteran's request was not accommodated.  


REMAND

The veteran is seeking entitlement to service connection of a 
low back disability.  He contends, in substance, that an 
accident during service in the summer of 1985 led to his 
current low back condition.  For the reasons set out 
immediately below the Board has determined that a remand is 
in order.  

Reasons for remand

The veteran's service medical records are not of record.  A 
review of the record indicates that the RO has made three 
attempts to obtain the veteran's service medical records.  A 
response from the National Personnel Records Center received 
in February 2000 states that the NPRC "has conducted an 
extensive and thorough search of the records . . . were 
unable to locate the records. . . .  We have concluded tha 
(sic) the records either do not exist, that the NPRC does not 
have them or that further efforts to locate them at NPRC 
would be futile."  Two more requests for the records were 
initiated by the RO.  Responses received in July 2002 and 
August 2003 indicate that the records are still not found.  

It is clear that further efforts to obtain the veteran's 
service medical records would be futile.  See Hayre v. West, 
188 F.3d 1327 (Fed. Cir. 1999) [VA's efforts to obtain 
service department records shall continue until the records 
are obtained or unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile].  

Because the veteran has asserted that the source of his 
injury was an accident during service, the Board believes 
that the veteran's service personnel records should be 
obtained on the chance that such may document the 1985 
accident and in-service injury to the veteran's back.    

The veteran testified during his April 2005 hearing that he 
had received treatment at the VA Medical Center (VAMC) in 
Chillicothe, Ohio since 1998.  A review of the VA claims 
folder shows only VAMC records for the period between March 
2000 and October 2001.  Additionally, a review of the 
veteran's February 2000 VAMC treatment records from 
Chillicothe indicates that the veteran asserted that he had 
previously been treated at the Columbus VAMC.  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The veteran has identified the 
existence of medical records which he asserts have bearing 
upon the claim.  The RO must therefore make reasonable 
efforts to determine whether or not earlier VAMC treatment 
records still exist and to obtain these records.  See 
38 U.S.C.A. § 5103A; see also Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).

In addition to identifying VAMC records, the veteran also 
indicated in his April 2005 testimony that there were workers 
compensation records that pertain to the condition of his 
lower back.  See the April 2005 hearing transcript, page 8. 

Additionally, as was noted in the Introduction, the veteran's 
representative has died.  The veteran has not elected another 
representative to assist him with his claim.  While this case 
is in remand status, the veteran should be given the 
opportunity to select a representative if such is his desire.  

Accordingly, this case is remanded to Veterans Benefits 
Administration (VBA) for the following actions:

1.  The VBA should contact the veteran in 
writing and 
notify him of his right to representation 
and explain the procedure for electing a 
representative.  In addition, the veteran 
should be asked to provide additional 
information regarding his worker's 
compensation claim, including the name 
and address of the employer, the 
approximate date of his injury and the 
approximate date of his medical 
examination completed incident to that 
claim.  Thereafter, VBA should take 
appropriate steps, if any, to secure any 
workers compensation or medical treatment 
records so identified and associate them 
with the veteran's VA claims folder.   

2.  VBA should request the veteran's 
complete service personnel records from 
the service department.  

3.  VBA should verify whether or not any 
additional treatment records pertaining 
to the veteran are available from the 
VAMCs in Chillicothe, Ohio or Columbus, 
Ohio.  Any additional records obtained 
should be associated with the veteran's 
claims file.  In the alternative, if no 
such records are available, that should 
be noted in the veteran's claims folder.  

4.  Thereafter, the veteran's claims 
should be readjudicated.  If the benefit 
sought on appeal remains denied, the 
veteran should be provided a Supplemental 
Statement of the Case and given an 
appropriate opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




